EXHIBIT THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE NOT HE EN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS. THIS WARRANT AND SUCH SECURITIES MAY NOT BE SOLD. OFFERED FOR SALE, PLEDGED. HYPOTHECATED OR OTHERWISE TRANSFERRED OR DISPOSED OF UNLESS ANDUNTIL (I) REGISTERED UNDER THE ACT AND SUCH STATE SECURITIES LAWS OR (2) THE COMPANY IS PROVIDED AN OPINION OF COUNSEL TO THE HOLDER SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. Warrant No. Issue Date: DC Brands International, Inc. Warrant for Maximum f4.000,000 Shares of Common Stock FOR VALUE RECEIVED. DC Brands International. Inc., a Colorado corporation (the "Company"), hereby issues to or his permitted and registered transferee (the "Holder") the right to purchase from the Company up to a maximum of Four Million (4.000.000) shares of fully paid and non-assessable Common stock, par value $0.01 per share ("Common Stock") of the Company (the "Shares"), at a purchase price per Share as set out below (the "Warrant Price"). The number of Shares and the Warrant Price shall be subject to adjustment from time to time pursuant to the terms and conditions hereof. 1.Term. Subject to the terms and conditions set forth below, this Warrant shall be exercisable in whole or in part at any time and from time to time on and after the second anniversary of the date hereof and on or before the Expiration Date (as defined in Section 2.4 hereof) and shall be void thereafter. 2.Exercise of
